Citation Nr: 1612742	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure, including Agent Orange.

2.  Entitlement to service connection for ischemic heart disease, to include coronary artery disease, as due to herbicide exposure, including Agent Orange. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active military service from March 1966 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The rating decision dated March 2009 denied service connection for diabetes mellitus, type II.  The RO notified the Veteran of the denial in an April 2009 letter.  The Veteran asked for the claim to be re-opened in a March 2010 statement.  The Board has accepted that statement as a notice of disagreement.  Therefore the March 2009 rating decision is the rating decision on appeal for the claim for entitlement to service connection for diabetes mellitus, type II.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or on its inland waterways and was not exposed to herbicides during active service.

2.  Diabetes mellitus, type II, symptoms were not shown in service, not continuous since service separation, did not become manifest to a compensable degree within one year of service separation, and were first objectively manifested in July 2007, some 36 years after service.

3.  Coronary artery disease symptoms were not shown in service, not continuous since service separation, did not become manifest to a compensable degree within one year of service separation, and were first objectively manifested in August 2005, some 34 years after service.



CONCLUSIONS OF LAW

1.  Type II diabetes mellitus, claimed as the result of herbicide exposure, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Coronary artery disease, claimed as the result of herbicide exposure was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, service personnel records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this instance, the Veteran was not afforded any VA examinations regarding the issues of diabetes mellitus, type II, and coronary artery disease.  The Board notes that while the Veteran has a current disability, there is no evidence the Veteran has an in-service incurrence of the aforementioned disabilities or that there is any objective evidence linking the Veteran's currently diagnosed disabilities and his active duty service, to include as due to herbicide exposure.  That is, the Veteran's contentions are based on an assertion that his service should qualify for the presumption based on herbicides.  The basis for finding that the presumption does not apply under the facts of this case are outlined below.  Therefore, the Board finds it is unnecessary to obtain an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

The Veteran contends that he incurred diabetes mellitus and coronary artery disease as the result of his herbicide exposure while aboard the U.S.S. Robison off the coast of Vietnam and when going ashore and attending church.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The claimed disorders, diabetes mellitus and coronary artery disease, are "chronic diseases" listed under38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. 
§ 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).
Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and diabetes mellitus, type II, and/or coronary artery disease become manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and diabetes mellitus or coronary artery disease becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  VAOPGCPREC 27-97.

In Haas v. Peake, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525), the United States Court of Appeals for the Federal Circuit (Federal Circuit) clarified that the provisions of 38 C.F.R. § 3.307(a)(6)(iii) require the veteran's presence at some point on the landmass or inland waters of Vietnam.  See also Gray v. McDonald, 27 Vet. App. 313, 321 (2015) ("Haas v. Peake made it clear that VA may draw a line between blue and brown water [offshore and inland waters] while leaving the specific line drawing to VA discretion.")

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Initially, the Board notes that the Veteran is currently diagnosed with diabetes mellitus, type II, and ischemic heart disease, to include coronary artery disease, as noted in the VA treatment records.  Therefore, the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2015).  

With regard to service incurrence, the Veteran's service personnel records do not reflect that he was in the Republic of Vietnam and/or on any of its inland waterways.  The service documentation reports that he served aboard the U.S.S. Robison, from May 16, 1970 to September 3, 1971.  

The VA Compensation and Pension Service's list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" indicates that the U.S.S. Robison "provided naval gunfire support for Operation Jackstay in Rung Sat Special Zone and Saigon River during April 1966."  Significantly, such action occurred at a date over four years before the Veteran served aboard the U.S.S. Robison.  Therefore, he was not on active duty at the time the vessel was temporarily operated in Vietnam's inland waterways.

Additionally, the Board is cognizant of the Court's recent discussion in Gray v. McDonald, 27 Vet. App. 313 (2015), with regard to the categorization of ships as either "brown water" or "blue water".  In Gray, the Court held that the manner in which VA has defined inland waterways was both inconsistent with the identified purpose of the statute (i.e., providing compensation to Veterans based on the likelihood of exposure to herbicides) and irrational.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court further found that although, VA's definition of inland waterways was irrational and not entitled to deference, VA retained its discretionary authority to define the scope of the presumption.  Id.  Inland waterways have since been redefined as fresh water rivers, streams, canals, and similar waterways, which are distinct from offshore waters in that they do not contain salty or brackish water and are not subject to regular tidal influence.  With regard to the claims at issue, the changes affected by Gray have no bearing in that the record still reflects that the U.S.S. Robison was only considered to have been located in an inland waterway in April of 1966, prior to the Veteran's service aboard the ship.  

Further, the Veteran's service treatment records make no reference to diabetes mellitus, diabetic symptoms, coronary artery disease, or cardiovascular symptoms.  Therefore, symptoms were not noted in service.

In the October 2007 and March 2010 informal claims for service connection, the Veteran maintained that he was exposed to Agent Orange while serving aboard the gunship, U.S.S. Robison, in the coastal waters of Vietnam.  An August 2010 statement from the Veteran reported that the U.S.S. Robison entered Da Nang Harbor while he was aboard, and Da Nang Harbor had previously been determined to be an inland waterway and presumptive service connection had been granted in a previous Board decision, which the Veteran provided.  Finally, in his March 2013, VA Form 9, the Veteran stated that he had also gone ashore and attended church in Vietnam while his ship was in Da Nang Harbor.

The Board acknowledges the Veteran's submission of another Veterans' Board decision, which pertained to a ship also anchored in Da Nang, and granted presumptive service connection for a presumptive disorder.  However, by law, Board decisions are nonprecedential and are not binding on subsequent Board decisions.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2015).  Unfortunately, the Board decision submitted by the Veteran in this appeal did not add support to a presumption of Agent Orange for the Veteran.  In this instance the record indicates that the Veteran's ship was, at the time he was aboard it, a blue water vessel.  

A formal finding from the Joint Services Records Research Center (JSRRC) Coordinator, dated August 2012, noted that the Veteran had not provided the specific information necessary to verify that he had been exposed to Agent Orange.  It was further noted that the Veteran's military personnel records showed no evidence of service in-country in Vietnam or herbicide exposure.  

On the issue of herbicide exposure, the weight of the evidence demonstrates that the Veteran was not on either the landmass or the inland waterways of Vietnam during active service and may therefore not be presumed to have been exposed to herbicides.  While the Veteran stated that he had gone ashore in Vietnam and attended church, there is no objective evidence that the ship, the U.S.S. Robison, or those who served on it went ashore or entered inland waterways while the Veteran was aboard.  Considering all the evidence of record, the Board, as a finding of fact, finds that the Veteran did not go ashore to the Republic of Vietnam; in this regard, the Board finds that Veteran's personnel records more probative.  The evidence does not establish that the Veteran's ship docketed to shore, in connection to the Veteran's claim that he then went ashore for church.  See generally M21-1, IV.ii.2.C.3.m. 

While the Veteran suggests that he may have been exposed to herbicides while serving aboard the U.S.S. Robison while it was in Da Nang Harbor and inland waters and when going ashore to attend church, he has offered no objective evidence of such herbicide exposure.  Given that the establishment of herbicide exposure of an individual on the blue waters would require scientific study and other objective documentation, as a layman, he is not competent to support a finding of such herbicide exposure.  Therefore, exposure to herbicides is not presumed.

With respect to diabetes, as noted above, no chronic symptoms of diabetes mellitus were manifested during active service.  Further, symptoms of diabetes mellitus were not continuous since service separation and did not become manifest to a compensable degree within one year of service separation.  Indeed the symptoms of diabetes were first objectively manifested in July 2007, some 36 years after service. Moreover, no competent medical professional has attributed the onset of diabetes mellitus to active service.

The Veteran asserts that diabetes mellitus is related to his claimed in-service herbicide exposure.  As discussed above, he was not exposed to herbicides during active service.  Further, his lay statements that diabetes mellitus was precipitated by claimed in-service herbicide exposure do not constitute competent evidence as to the etiology of his diagnosed diabetes mellitus and the disorder's relationship to active service.

The Veteran is not competent to offer an opinion concerning the etiology of diabetes mellitus as such determinations require advanced training.  He is not a physician and has not offered any form of medical qualification.  The question of the etiology of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive training and research by medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In summary, the Veteran was not exposed to herbicides during active service; diabetes mellitus has not been shown to have originated during active service.  It was not manifested to a compensable degree within one year of service separation and may not be presumed to have been incurred in service.  Therefore, service connection for diabetes mellitus is not warranted and the appeal is denied.

As to coronary artery disease, the weight of the evidence demonstrates that no chronic symptoms of coronary artery disease or other types of ischemic heart disease were manifested during active service.  Further, symptoms of coronary artery disease were not continuous since service separation and did not become manifest to a compensable degree within one year of service separation as evidenced by symptoms first objectively manifested in August 2005, some 34 years after service.  Next, no competent medical professional has attributed the onset of coronary artery disease to active service.

As with diabetes, the Veteran asserts that his coronary artery disease is related to his claimed in-service herbicide exposure.  As discussed above, he was not exposed to herbicides during active service.  Further, his lay statements that his coronary artery disease was precipitated by his claimed in-service herbicide exposure do not constitute competent evidence as to the etiology of his diagnosed coronary artery disease and the disorders' relationship to active service.

The Veteran is not competent to offer an opinion concerning the etiology of his coronary artery disease as such determinations require advanced training.  He is not a physician and has not offered any form of medical qualification.  The question of the etiology of such disabilities is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive training and research by medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In summary, the Veteran was not exposed to herbicides during active service.  Coronary artery disease has not been shown to have originated during active service, was not manifested to a compensable degree within one year of service separation and may not be presumed to have been incurred in service.  Therefore, service connection for coronary artery disease, claimed as the result of herbicide exposure, is not warranted and the appeal is denied.

Neither the lay evidence nor the medical evidence supports the Veteran's claims for service connection for diabetes mellitus, type II, and coronary artery disease.  Accordingly, given the record before it, the Board finds that the evidence against the claims for diabetes mellitus, type II, and coronary artery disease is more probative than the evidence in favor of the claims.  Therefore, the Veteran's claims for service connection for diabetes mellitus, type II, and coronary artery disease must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for Type II diabetes mellitus, claimed as the result of herbicide exposure is denied.

Service connection for ischemic heart disease, to include coronary artery disease claimed as the result of herbicide exposure is denied.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


